Title: From George Washington to George Reid, 10 July 1782
From: Washington, George
To: Reid, George


                  
                     Dear Sir
                     Head Quarters Newburgh July 10th 1782
                  
                  I am favored this moment, with your Letter of the 2nd Inst.  The intelligence communicated therein appears to me, to be vague & not perfectly founded; it ought however to have so much influence upon our conduct as to excite unusual vigilance & preparation in order to baffle any of the barbarous designs of the Enemy should they attempt to carry them into execution.  For my own part, I am more apprehensive for the safety of the Country on the Mowhawk River than for any other part of the frontier; because I think from the circumstances the principal effort (should there be any invasion) would be made against it—and therefore it seems to me, that, with Drawing the Companies of State Troops from Saratoga & that quarter, (where they cannot be very necessary) & extending them together with the other Levies on the frontier of the Mowhawk & at the same time concentring your Regt to the neighbourhood of the place you mention, would be a judicious plan; tho I do not pretend to be myself sufficiently acquainted with the local situation, to determine with absolute certainty on the expediency of this disposition—it will, in my opinion, be adviseable to consult & arrange this matter with Coll Willet, who is particularly well informed of the Geography of the Country—Any little dispute about rank or command, I am persuaded will not, on such an occasion or any other where the public good is concerned, intervene to prevent your consulting & acting together for the promotion of the Service.  Those disputes, as I before observed, may be determin’d whenever the claims & documents of both parties are handed in.
                  If there are any public Boats at Albany, I have no objection to your having some of them got up the Mowhawk—Of the other Articles you are in want, there should be a specific Return made to the Quartr Mastr that he may furnish in proportion to your necessities, & the stock on hand.
                  As to Cartridge Boxes for the Levies, it will be impossible to supply them from the public Store, because we have not more than are absolutely necessary for our own Troops—the best substitute that can be devised, must therefore be made use of—and I have a confidence, that you & the other Officers commanding on the frontiers will oeconomize the means in your possession to the best advantage; and exert all your zeal & activity in the public Service.  I am Dear Sir &c.
                  
               